DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the filter described in claims 5 and 6 is a data filter or if it’s a physical filter.  The filter described in claim 4 seems to be a data filter, and if so, it’s unclear how a shape of a data filter can be changed as described in claim 5.  Claim 6 seems to describe a data filter, which corresponds to claim 4.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2018/0173796 A1 to Murata.
As to claim 1, Murata discloses an information processing apparatus comprising:
a plurality of detectors each of which detects a physical amount of a subject (Fig. 2A and 3, paragraph 0037, where camera (22) and microphone (23) are detectors);
a setting unit that sets, for each of the detectors, a detection period of the physical amount used for estimation (Fig. 2A-3, paragraphs 0021-0031 and 0036-0037, where controller (10) sets the detection period for detecting signals from camera (22) and microphone (23)); and
an estimation unit that estimates feelings of the subject in accordance with the physical amount detected by each of the plurality of detectors in the detection period set by the setting unit (Fig. 2A-3, paragraph 0037, where the feeling estimating unit (11) estimates feelings based on the signals from camera (22) and microphone (23)),
wherein the setting unit sets a detection period used for next estimation on a basis of an estimation result obtained by the estimation unit (Fig. 2A-3, paragraphs 
As to claim 2, Murata discloses the information processing apparatus, wherein the detectors are a plurality of kinds of detectors (Fig. 2A and 3, paragraph 0037, where camera (22) and microphone (23) are different kinds of detectors); and
the setting unit sets, for each of the plurality of kinds of detectors, the detection period (Fig. 2A-3, paragraphs 0021-0031 and 0036-0039, where the controller (10) sets the detection period for camera (22) and microphone (23)).
As to claim 3, Murata discloses the information processing apparatus, wherein
- 36 -the setting unit sets, for each of the plurality of kinds of detectors, the detection period after setting a longest detection period for all of the detectors (Fig. 3, paragraphs 0038-0042, where the longest detection period occurs when steps (S5-S10) are repeated).
As to claim 4, Murata discloses the information processing apparatus,
wherein the setting unit uses a filter that decides the detection period; and
the filter decides the detection period by using a threshold value (Fig. 3, paragraphs 0039-0040, where the thresholds in steps (S7, S8) are the filters which determine the detection period).
As to claim 7, Murata discloses the information processing apparatus, wherein the setting unit sets the detection period in accordance with the estimation result and a situation of the subject (Fig. 2A-3, paragraphs 0021-0031 and 0036-0040, where the controller (10) sets the detection period in steps (S5, S6) based on the results from step (S1)).
claim 8, Murata discloses the information processing apparatus, further comprising a finding unit that finds a situation of the subject in accordance with a position or schedule of the subject,
wherein the estimation unit estimates feelings of the subject by using the situation of the subject found by the finding unit (Fig. 2A-3, paragraphs 0036-0042, where the feeling of the user is estimated in steps (S6-S8) based on the content displayed in steps (S2-S4) and the result from the light-of-sight determining unit (13)).
As to claim 9, Murata discloses the information processing apparatus, wherein the estimation unit estimates feelings of the subject by using a model generated by machine learning (Fig. 2A and 2B, paragraphs 0031-0032, where content instructing unit (12) updates the memory (10B) with music preferences based on user feelings).
As to claim 10, Murata discloses limitations similar to claim 1.  In addition, Murata discloses a non-transitory computer readable medium storing an information processing program causing a computer to function (Fig. 2A, paragraph 0028, where memory (10B) is the non-transitory computer readable medium).
As to claim 11, Murata discloses limitations similar to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0173796 A1 to Murata in view of U.S. Patent Pub. No. 2015/0313530 A1 to Kodra et al.
As to claim 5, Murata is deficient in disclosing the information processing apparatus, wherein
a shape of the filter is dynamically generated on a basis of a past physical amount.
However, Kodra discloses the information processing apparatus, wherein
a shape of the filter is dynamically generated on a basis of a past physical amount (Fig. 2 and 3, paragraphs 0043-0044, where the Gaussian filter is chosen in step (252)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified a setting unit which uses a filter to decide a detection period as taught by Murata by including dynamically changing a filter as taught by Kodra.  The suggestion/motivation would have been in order to perform smoothing of each metric from the set of facial metrics so that multiple faces can be simultaneously be analyzed with a single camera (Kodra, paragraph 0044).
As to claim 6, Murata is deficient in disclosing the information processing apparatus, wherein a cumulative Gaussian distribution is used as the filter; and
the setting unit generates the filter that is the cumulative Gaussian distribution by deciding an average and a distribution of a Gaussian distribution by using the estimation result and a physical amount used for estimation and sets a detection period that is equal to or larger than - 37 -the threshold value.
Kodra discloses the information processing apparatus, wherein a cumulative Gaussian distribution is used as the filter; and
the setting unit generates the filter that is the cumulative Gaussian distribution by deciding an average and a distribution of a Gaussian distribution by using the estimation result and a physical amount used for estimation and sets a detection period that is equal to or larger than - 37 -the threshold value (Fig. 2 and 3, paragraphs 0043-0044, where a Gaussian filter is chosen in step (252) based on the physical amounts determined in steps (210, 220, 230, 240, 250)).  In addition, the same motivation is used as claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627